Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 	Claims 1-4, 7-16, 19 and 20 are pending. Claims 14-16, 19 and 20 are withdrawn from consideration.
Claims 1 and 2 are amended. Claims 5, 6, 17, and 18 were previously cancelled. 


Response to Arguments
Applicant’s arguments with regards to the Section 101 rejection, filed March 23, 2022, have been fully considered, and they are persuasive.  As such, the rejection is withdrawn. 
Applicant’s arguments with respect to Section 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claim rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0024452 to DeFusco et al. in view of U.S. Patent Application Publication No. 2015/0248504 to Glunz et al.
With regards to claim 1, DeFusco et al. teaches:
(A) receiving from a graphical user interface (GUI) first information from a first user relating to the creation of a physical item, the first information defining a first stage of development of the physical item (paragraph [0012], “FIG. 1B sets forth details of the project management system 103, according to an embodiment. Available project templates 104 may be selected and displayed on a user home page using a user interface 114 which communicates with APIs 113. For example, a user home page is illustrated in FIG. 8. When creating a project, the user can select the option to use a project template manager 120.”), the first project development including the development of a physical item (paragraph [0024], “In an example where the project is building a deck, the task to install the 4″x″4 pillars that will support the deck's platform can't be installed until seven days after the footings have been poured because the concrete needs to cure.”), the first information defining a first stage of development of the first project development and a desired project development outcome (paragraph [0012], “FIG. 1B sets forth details of the project management system 103, according to an embodiment. Available project templates 104 may be selected and displayed on a user home page using a user interface 114 which communicates with APIs 113. For example, a user home page is illustrated in FIG. 8. When creating a project, the user can select the option to use a project template manager 120.”; paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”); 
(B) by one or more computer systems, determining a first developmental node corresponding to the first stage of development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”; paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”); 
(C) by the one or more computer systems, determining one or more first developmental support elements associated with the first development node, at least one of the one or more first developmental support elements including computer … software, the one or more first development support elements including information relating to a first user action to be performed by the first user paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”; 
(D) by a processor via the GUI, providing to the first user the one or more first developmental support elements determined in (C) … (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”), and, using the computer … software, creating at least one computer …file corresponding to at least a portion of the physical item (paragraph [0025], “In 270, project pages may be automatically generated with various elements, including, but not limited to: tasks, calendar events, discussion forums, e-commerce links, or files, or any combination thereof.”); 
(E) by one or more computer systems, receiving an indication of the first user action by the first user (paragraph [0054], “FIG. 6 illustrates a flow chart for a project timeline feature, according to an embodiment. FIG. 24 illustrates a view of a user page where the elements of a timeline are shown, according to an embodiment. The elements on the timeline (e.g. milestone flags, decision diamonds, and circles that represent tasks) may be placed on the timeline through the information entered into the project management system 103 related to project, due dates, etc. The elements appear on the timeline based on the detail entered for the milestones, decision points, and tasks, as well as based on filter criteria set for the screen such as time period and project.”); 
(F) by one or more computer systems, when the indication in (E) is received: 
(G) determining a second stage of development of the first project development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”); and 
(H) determining a second developmental node corresponding to the second stage of development (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”).
	(I) by the one or more computer systems, determining one or more second developmental support elements associated with the second development node, …, the one or more second development support elements including information relating to a second user action to be performed by the first user (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”; paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”); 
(J) by the one or more computer systems, providing to the first user the one or more second developmental support elements determined in (I) … (paragraph [0055], “In 640, the user may move the highlighted range control forward and backwards. In 650, any data associated with the timeline, including tasks, files, discussions, etc. may by dynamically filtered by an adjustments to the timeline.”), and, …, creating at least one physical object corresponding to the at least one computer … file (paragraph [0024], “Some milestones and tasks in the template may have minimum and maximum durations between each other that override the linear spreading of tasks. In an example where the project is building a deck, the task to install the 4″x″4 pillars that will support the deck's platform can't be installed until seven days after the footings have been poured because the concrete needs to cure. This means that a user would not be able to enter an end date less than seven days for the entire project because of the required time difference between the two example tasks.”);
While DeFusco et al. teaches adding computer files to projects related to physical items, DeFusco et al. fails to explicitly teach that the types of files may include CAD files. However Glunz et al. teaches: 
the one or more first developmental support elements determined in (C) including an interface to the computer aided design software, and, using the computer aided design software and the interface to the computer aided design software, creating at least one computer aided design file corresponding to at least a portion of the physical item (paragraph [0173], “An API is a particular set of rules and specifications that software programs can follow to communicate with each other. It serves as an interface between different software programs and facilitates their interaction.”; paragraph [0188], “In FIG. 8A at Step 116, a first server application on a first server network device with one or more processors receives two-dimensional (2D) electronic data for a specific type of three-dimensional (3D) modeling object for a selected type of 3D modeling program on a target application on target network device with one or more processors via a communications network. At Step 118, the first server application selects a blank generic 3D object model template for the specific type of 3D modeling object included in received 2D electronic data. At Step 120, the first server application creates a preliminary specific 3D object model in the selected blank generic 3D object model template in a selected mark-up language with the received 2D electronic data. … At Step 128, the library application on the server network device sends to the target application on the target network device via the communications network the final type of 3D model object for the selected type of 3D modeling program in a second data format in a second data file.”; paragraph [0245], “In addition, using the present invention two or more companies will facilitate work process interoperability between their applications through supporting the reciprocal use of available Application Programming Interfaces (APIs) and the new 3D models created herein.”);
at least one of the one or more second developmental support elements including a 3D printer and software to control said 3D printer, the one or more second development support elements including information relating to a second user action to be performed by the first user (paragraph [0257], “In FIG. 9 at Step 132, the library application 31 on the server network device 24 sends the final type of 3D object model 13′ via the communications network 18 to a manufacturing application 33 on manufacturing server network device 26 with one or more processors via the communications network 18. The manufacturing server network device includes a robot 41, 3D printer 37, or manufacturing machine 35.”); 
(J) by a processor via the GUI, providing to the first user the one or more second developmental support elements determined in (1) including an interface to the software to control said 3D printer, and, using the 3D printer, the interface to the software to control said 3D printer, and the at least one computer aided design file, creating a first physical item corresponding to the at least one computer aided design file (paragraph [0049], “A 3D printer 37 (FIG. 1) include 3D printing or “Additive manufacturing.” …”; paragraph [0257], “In FIG. 9 at Step 132, the library application 31 on the server network device 24 sends the final type of 3D object model 13′ via the communications network 18 to a manufacturing application 33 on manufacturing server network device 26 with one or more processors via the communications network 18. The manufacturing server network device includes a robot 41, 3D printer 37, or manufacturing machine 35.”).
This part of Glunz et al. is applicable to the system of DeFusco et al. as they both share characteristics and capabilities, namely, they are directed to project management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the project management system of DeFusco et al. to include developmental support elements including the interface with the computer aided design (CAD) software and files and 3D printer as taught by Glunz et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify DeFusco et al. to improve interoperability between modeling technologies to lower costs and compatibility support for both prototyping and distributed manufacturing models (see paragraphs [0006] and [0049]-[0050] Glunz et al.).	

With regards to claim 2, DeFusco et al. teaches:
 (K) by the one or more computer systems, receiving an indication of the second user action by the first user (paragraph [0054], “FIG. 6 illustrates a flow chart for a project timeline feature, according to an embodiment. FIG. 24 illustrates a view of a user page where the elements of a timeline are shown, according to an embodiment. The elements on the timeline (e.g. milestone flags, decision diamonds, and circles that represent tasks) may be placed on the timeline through the information entered into the project management system 103 related to project, due dates, etc. The elements appear on the timeline based on the detail entered for the milestones, decision points, and tasks, as well as based on filter criteria set for the screen such as time period and project.”);
(L) by the one or more computer systems, when the indication in (K) is received: (M) determining a third stage of development of the first project development (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”); and 
(N) determining a third developmental node corresponding to the third stage of development (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”), and 
with further regards to claim 15, (K) by one or more computer systems, receiving an indication of the second user action by the first user; (L) by one or more computer systems, when the indication in (K) is received: (M) associating the first project development with the desired project development outcome (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project.”).

With regards to claim 3, DeFusco et al. teaches: (O) by the one or more computer systems, providing to the first user the one or more third developmental support elements determined in (N) (paragraph [0030], “For example, if the user is planning a wedding, the user may have the ability to select from a series of wedding planning project templates that include information needed to start planning a wedding, such as, but not limited to: predefined milestones to guide the user through the various stages of the wedding planning process; predefined tasks that serve as the “to do” list for the user or other people involved in the wedding planning project; a predefined calendar of events for the wedding based on the timeframe and milestones for the user's wedding; predefined discussion forums and groups that allow the user to ask experts for specific wedding planning tasks or discuss elements of the wedding plan with experts or others who are going through or have gone through a similar project; a resource center where the user can access and share files, including documents, audio and/or video files, and links associating with the wedding planning project, or any combination thereof.”).

With regards to claim 4, DeFusco et al. teaches:  the first user is a user of a social- networking system, the social-networking system comprising a graph that comprises a plurality of nodes and edges connecting the nodes, at least one node in the graph corresponding to the first user, and at least one node in the graph corresponding to a second user of the social-networking system (paragraph [0025], “In 260, a user may invite others to the project. For example, contacts from Facebook, Linked In, Google, Outlook or any other social networking or other contact site, or any combination thereof, may be invited. In 270, project pages may be automatically generated with various elements, including, but not limited to: tasks, calendar events, discussion forums, e-commerce links, or files, or any combination thereof.”).

With regards to claim 7, DeFusco et al. teaches: (B)(1) by the one or more computer systems, indicating that the first project development is associated to the first developmental node (where each node may be a task or milestone, paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project. FIG. 9 provides an example list of tasks. Tasks may be further designated as milestones 108 or decisions 109. A milestone may be an important or major task. A decision may be a task that requires a decision to be made.”).

With regards to claim 8, DeFusco et al. teaches: (H)(1) by the one or more computer systems, indicating that the first project development is associated to the second developmental node (where each node may be a task or milestone, paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project. FIG. 9 provides an example list of tasks. Tasks may be further designated as milestones 108 or decisions 109. A milestone may be an important or major task. A decision may be a task that requires a decision to be made.”).

With regards to claim 9, DeFusco et al. teaches: (O) indicating that the first project development is associated to the third developmental node (paragraph [0013], “For example, the project template 115 may comprise: predefined tasks 106; predefined milestones 108; or predefined decisions 109; or any combination thereof. Tasks 106 may be a predefined list of items that need to be accomplished for a particular project. FIG. 9 provides an example list of tasks. Tasks may be further designated as milestones 108 or decisions 109. A milestone may be an important or major task. A decision may be a task that requires a decision to be made.”).

With regards to claim 10, DeFusco et al. teaches: the providing to the first user the one or more first developmental support elements in (D) includes providing at least a portion of the one or more first developmental support elements via a first graphical user interface (Fig. 9, paragraph [0027], “In 920, files may be preconfigured with any number of audio files, video files, documents, or web site links. The may allow the sponsor to provide information such as, but not limited to: “how to” videos, links to online content, or document templates, or any combination thereof.”).

With regards to claim 11, DeFusco et al. teaches: the providing to the first user the one or more second developmental support elements in (J) includes providing at least a portion of the one or more second developmental support elements via a second graphical user interface (paragraph [0026], “FIG. 9 illustrates a user page for a project, according to one embodiment. A user can create the project by choosing a template for that project. A user can access a project user page from a user home page such as the one shown in FIG. 8. … These tasks may be predefined (e.g., by the template sponsor or another entity), and may be include other information, such as, but not limited to: helpful hints, knowledge, access to experts, or an e-commerce widget that allows the user to purchase related goods and services to help get the task done, or any combination thereof. In 910, a calendar (e.g., such as the one shown in FIG. 11) may be preconfigured to include events, tasks, or meetings that relate to getting the project done.”).

With regards to claim 12, DeFusco et al. teaches: the providing to the first user the one or more third developmental support elements in (O) includes providing at least a portion of the one or more third developmental support elements via a third graphical user interface (paragraph [0026], “FIG. 9 illustrates a user page for a project, according to one embodiment. A user can create the project by choosing a template for that project. A user can access a project user page from a user home page such as the one shown in FIG. 8. … These tasks may be predefined (e.g., by the template sponsor or another entity), and may be include other information, such as, but not limited to: helpful hints, knowledge, access to experts, or an e-commerce widget that allows the user to purchase related goods and services to help get the task done, or any combination thereof. In 910, a calendar (e.g., such as the one shown in FIG. 11) may be preconfigured to include events, tasks, or meetings that relate to getting the project done.”).

With regards to claim 13, DeFusco et al. teaches: the first user action includes at least one of reading a document, viewing a video, listening to audio, taking a class, using a software application, making a contact, partnering with a second user, and meeting with an entity (paragraph [0027], “In 915, discussions may be configured by the sponsor to have a predefined list of discussion groups that will provide users with the ability to chat online with experts, their peers in the program, or other members utilizing the project management system 103. For example, the user may chat with other people to get their thoughts on doing the project, or a piece of the project, that the user is doing. In 920, files may be preconfigured with any number of audio files, video files, documents, or web site links. The may allow the sponsor to provide information such as, but not limited to: “how to” videos, links to online content, or document templates, or any combination thereof.”).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0144566 to De Biswas discusses a real-time collaborative design platform provides a hierarchical 3D model space as a plurality of nodes and branches. Each node may include at least one version of a sub-component and each version may include one or more attributes.
U.S. Patent Application Publication No. 2014/0013262 to Milostic discusses providing an interface for receiving data indicative of a user-selected primary product and data indicative of a set of job requirements for a job using that primary product. The received data is processed thereby to determine a quantity of a primary product required in respect of the job, and quantities of one or more secondary products required to support the primary product in respect of the job.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.D.S./Examiner, Art Unit 3629  
  /SANGEETA BAHL/  Primary Examiner, Art Unit 3629